COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-347-CR





JESS LEE CRUMP, JR.	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 362ND DISTRICT COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT 

ON PERMANENT ABATEMENT OF APPEAL



------------

We 
have considered Appellant’s “Motion to Abate,” in which appellant’s counsel moves to permanently abate the appeal due to appellant’s death.  A copy of the certificate of death states that appellant died on January 14, 2010. 

The death of an appellant during the pendency of an appeal deprives this court of jurisdiction.  
Graham v. State
, 991 S.W.2d 802, 802 (Tex. Crim. App. 1998); 
Molitor v. State
, 862 S.W.2d 615, 616 (Tex. Crim. App. 1993).  Under these circumstances, the appropriate disposition is the permanent abatement of the appeal.  
See
 Tex. R. App. P. 7.1(a)(2); 
Graham
, 991 S.W.2d at 802.	No decision of this court having been delivered prior to the receipt of this motion, the court finds the motion to permanently abate the appeal should be granted.  It is therefore ordered, adjudged, and decreed that the appeal is permanently abated.

PER CURIAM



PANEL: MCCOY, LIVINGSTON, and DAUPHINOT, JJ.



DO NOT PUBLISH

Tex. R. App. P. 47.2(b)



DELIVERED: April 15, 2010 





FOOTNOTES
1:See
 Tex. R. App. P. 47.4.